                         Case 2:20-cv-01486-APG-NJK Document 11
                                                             12 Filed 08/28/20
                                                                      08/31/20 Page 1 of 3
                                                                                         2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 TARA U. TEEGARDEN
                      Nevada Bar No. 15344
                    5 Email: Tara.Teegarden@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant
                      State Farm Mutual Automobile Insurance Company
                    9
                                                 UNITED STATES DISTRICT COURT
                   10
                                            DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                ***
                   12
                      ROSE DESIO,                                  CASE NO. 2:20-cv-1486-APG-NJK
                   13
                                     Plaintiff,                    STIPULATION AND ORDER FOR
                   14                                              EXTENSION OF TIME TO FILE AN
                              vs.                                  ANSWER TO PLAINTIFF’S
                   15                                              COMPLAINT
                      STATE FARM MUTUAL AUTOMOBILE
                   16 INSURANCE COMPANY; DOES I-V and              [SECOND REQUEST]
                      ROES VI-X, inclusive
                   17
                                     Defendants.
                   18

                   19            DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                   20 (“Defendant”), by and through its counsel of record, the law firm of LEWIS BRISBOIS

                   21 BISGAARD & SMITH LLP, and PLAINTIFF ROSE DESIO (“Plaintiff”), by and through her

                   22 counsel of record, JESSE SBAIH & ASSOCIATES, LTD., hereby stipulate and agree that the

                   23 time for Defendant to file its Answer to Plaintiff’s Complaint be extended as set forth herein.

                   24            Defendant State Farm’s Answer is currently due August 31, 2020. The parties hereby
                   25 stipulate that the due date for Defendant’s Answer be extended to September 3, 2020.

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4844-5263-1241.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01486-APG-NJK Document 11
                                                             12 Filed 08/28/20
                                                                      08/31/20 Page 2 of 3
                                                                                         2



                    1                                          Reason for Extension

                    2            Because of the complexity and extent of the allegations and claims made in Plaintiff’s

                    3 Complaint, Defendant requires additional time to perform an investigation prior to filing its

                    4 Answer. This stipulation is made in good faith and not for the purpose of delay.

                    5            This is the second extension of time requested for filing Defendant’s Answer to Plaintiff’s

                    6 Complaint.

                    7    DATED this 28th day of August, 2020.                 DATED this 28th day of August, 2020.

                    8    LEWIS BRISBOIS BISGAARD & SMITH                      JESSE SBAIH & ASSOCIATES, LTD.
                    9
                         /s/ CHERYL A. GRAMES                                 /s/ JESSE M. SBAIH
                   10    ROBERT W. FREEMAN                                    JESSE M. SBAIH
                         Nevada Bar No. 3062                                  Nevada Bar No. 7898
                   11    CHERYL A. GRAMES                                     INES OLEVIC-SALEH
                         Nevada Bar No. 12752                                 Nevada Bar No. 11431
                   12    TARA U. TEEGARDEN                                    The District at Green Valley Ranch
                         Nevada Bar No. 15344                                 170 South Green Valley Parkway, Suite 280
                   13    6385 S. Rainbow Boulevard, Suite 600                 Henderson, Nevada 89012
                         Las Vegas, Nevada 89118                              Attorneys for Plaintiff
                   14    Attorneys for Defendant

                   15
                                                                      ORDER
                   16

                   17            IT IS SO ORDERED.

                   18                  August
                                 Dated this     31,of2020
                                            __ day    ______________, 2020.

                   19
                                                                      _______________________________
                   20                                                   U.S. DISTRICT
                                                                      United          COURT Judge
                                                                             States Magistrate JUDGE
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-5263-1241.1                                  2
